DETAILED ACTION
The instant application having Application No. 16/336087 filed on 03/22/2019 is presented for examination by the examiner.

Claims 5, 11-20, 25, 31-45, 48-56 are cancelled. Claims 1-4, 6-10, 21-24, 26-30 and 46-47 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 02/16/2018 (PCT/CN2018/076919). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matters
Claims 3, 4, 10, 23, 24, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the claim objections and the rejection(s) under 35 U.S.C. 101, set forth in this Office action are overcome.

Claim Objections
Claims 3-4, 23-24 are objected to because of the following informality: 
In this case, claims 3-4, 23-24 each recites limitation for performing certain step(s) only if a specific condition is satisfied (Conditional Statement). Such limitations are considered as optional limitations since they are not performed until specific conditions are met. Applicant should change the word “when” to “responsive to determining that…..” in order to alter an optional limitation to a required limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claim 1 is rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. Claim 2-4 and 9-10 is rejected under 35 U.S.C. 101. Claims 2-4 and 9-10 depend on claim 1; however, it does not add any feature or subject matter that would solve any of the deficiencies of claim 1. The rationale for this determination is explained below. Claim 1 recites: “A method implemented at a User Equipment (UE), the method comprising: determining time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations”.

Step 1: Statutory Category
Claims 1-4, 9-10 are directed to a statutory category subject matter, reciting a method. 
.
Step 2A: Judicial Exception
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “[a] method implemented at a User Equipment (UE), the method comprising: determining time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations”. 

The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware. That is, other than reciting “the hardware,” (i.e. the User Equipment (UE)) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the hardware” language, the “determining” step in the context of this claim encompasses a user mentally determining time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware (i.e. the User Equipment (UE)). For example, but for the “User Equipment (UE)” language, the “determining” step in the context of this claim encompasses a user determining time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. hardware), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the “hardware” (i.e. UE) to perform the determining step. The hardware in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the hardware to perform the determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claim 21 is rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. Claim 22-24 and 29-30 are rejected under 35 U.S.C. 101. Claims 22-24 and 29-30 depend on claim 21; however, it does not add any feature or subject matter that would solve any of the deficiencies of claim 21. The rationale for this determination is explained below. Claim 21 recites: “A method implemented at a network node, the method comprising: allocating time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations”.

Step 1: Statutory Category
Claims 21-24, 29-30 are directed to a statutory category subject matter, reciting a method. 
.
Step 2A: Judicial Exception
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “[a] method implemented at a network node, the method comprising: allocating time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations”. 

The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware. That is, other than reciting “the hardware,” (i.e. the network node) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “the hardware” language, “allocating” step in the context of this claim encompasses a user mentally allocating time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware (i.e. the network node). For example, but for the “network node” language, the “allocating” step in the context of this claim encompasses a user allocating time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. hardware), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the “hardware” (i.e. network node) to perform the allocating step. The hardware in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the hardware (i.e. the network node) to perform the allocating step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.
2A. Determining whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions).
2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claims 46-47 are rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. Claim 47 is rejected under 35 U.S.C. 101. Claims 47 depends on claim 46; however, it does not add any feature or subject matter that would solve any of the deficiencies of claim 46. The rationale for this determination is explained below. Claim 46 recites: “An apparatus implemented in a User Equipment (UE), comprising: one or more processors; and one or more memories comprising computer program codes, wherein the one or more memories and the computer program codes are configured to which, when executed by with the one or more processors, cause the apparatus to determine time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations”.

Step 1: Statutory Category
Claims 46-47 are directed to a statutory category subject matter, reciting an apparatus. 
.
Step 2A: Judicial Exception
Claim 46 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “one or more processors; and one or more memories comprising computer program codes, wherein the one or more memories and the computer program codes are configured to which, when executed by with the one or more processors, cause the apparatus to determine time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations”.

The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware (i.e. processors and memory). That is, other than reciting the “processors and memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processors and memory” language, the “discovering and determining” steps in the context of this claim encompasses a user mentally determining time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic hardware. For example, but for the “the hardware” language, the “determining” step in the context of this claim encompasses a user determines time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. processors and memory), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using the processors and memory to perform both the determining step. The processors and memory in determining step are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: Additional Steps/Elements Significantly More than the Judicial Exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the processors and memory to perform both the determining step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 21, 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0159203 A1).

As per claim 1, Kim discloses “A method implemented at a User Equipment (UE), the method comprising: determining time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations” as [(par. 0120), Referring to FIG. 13, the gNB places RMSI CORESET configuration information in the PBCH payload, that is, the MIB. The RMSI CORESET configuration information includes RMSI PDCCH monitoring window-related information including at least one of a period and a duration of the RMSI PDCCH monitoring window, a corresponding SS/PBCH block, and an offset of the RMSI PDCCH monitoring window. Thereafter, the gNB transmits one or more SS/PBCH blocks including a PBCH to the UE within the 5 ms window (S1301). The UE receiving the SS/PBCH block obtains at least one of the period and duration of the RMSI PDCCH monitoring window, the corresponding SS/PBCH block, and the offset of the RMSI PDCCH monitoring window through the PBCH payload, that is, the MIB (S1303), and receives the RMSI PDCCH transmitted from the gNB in the RMSI PDCCH monitoring window (S1305). Thereafter, the gNB transmits the RMSI through the PDSCH scheduled by the RMSI PDCCH, and the UE receives the PDSCH including the RMSI based on scheduling of the RMSI PDCCH (S1307)..]

As per claim 21, as [see rejection of claim 1.]
As per claim 46, as [see rejection of claim 1.]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 21, 22, 26, 46 and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ng et al. (US 2019/0021119 A1)

As per claim 1, Ng discloses “A method implemented at a User Equipment (UE), the method comprising: determining time domain resources for downlink shared channel at least according to Control Resource Set (CORESET) configurations” as [(par. 0090), a UE is configured with a set of remaining minimum system information (RMSI) CORESET(s) (e.g. from the MIB). When configured with the RMSI CORESET(s), the UE is configured to detect the PDCCH on at least one of the RMSI CORESET(s), wherein the PDCCH schedules a PDSCH carrying the RMSI message.]

As per claim 2, Ng discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the downlink shared channel comprises Physical Downlink Shared Channel (PDSCH)” [(par. 0090), a UE is configured with a set of remaining minimum system information (RMSI) CORESET(s) (e.g. from the MIB). When configured with the RMSI CORESET(s), the UE is configured to detect the PDCCH on at least one of the RMSI CORESET(s), wherein the PDCCH schedules a PDSCH carrying the RMSI message.]

As per claim 6, Ng discloses “The method of claim 1,” as [see rejection of claim 1.] “further comprising receiving data in the downlink shared channel” [(par. 0090), a UE is configured with a set of remaining minimum system information (RMSI) CORESET(s) (e.g. from the MIB). When configured with the RMSI CORESET(s), the UE is configured to detect the PDCCH on at least one of the RMSI CORESET(s), wherein the PDCCH schedules a PDSCH carrying the RMSI message.]

As per claims 21, 22 and 26, as [see rejections of claims 1, 2 and 6.]
As per claims 46 and 47, as [see rejections of claims 1 and 2.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US 2019/0021119 A1) in view of LY et al. (US 2019/0123992 A1).

As per claim 7, Ng discloses “The method of claim 6,” as [see rejection of claim 6.] 
Ng does not explicitly disclose “wherein the data comprises System Information Block (SIB), paging data, or user data”.

However, LY discloses “wherein the data comprises System Information Block (SIB), paging data, or user data” as [(par. 0085), The UE may monitor a physical downlink shared channel (PDSCH) for the RMSI based on the PDCCH (e.g., based on the scheduling information in the PDCCH for the RMSI). (par. 0103), the UE 1302 may monitor for the PDSCH carrying RMSI (e.g., SIB1) from the serving gNB.]

Ng et al. (US 2019/0021119 A1) and LY et al. (US 2019/0123992 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LY’s teaching into Ng’s teaching. The motivation for making the above modification would be to enable the UE to determine a physical downlink shared channel (PDSCH) for the RMSI based on the PDCCH. (LY, par. 0085)

As per claim 8, Ng in view of LY disclose “The method of claim 7,” as [see rejection of claim 7.] 
LY discloses “wherein the SIB comprises SIB1 which contains information required for initial access” as [(par. 0085), The UE may monitor a physical downlink shared channel (PDSCH) for the RMSI based on the PDCCH (e.g., based on the scheduling information in the PDCCH for the RMSI). (par. 0103), the UE 1302 may monitor for the PDSCH carrying RMSI (e.g., SIB1) from the serving gNB.]

Ng et al. (US 2019/0021119 A1) and LY et al. (US 2019/0123992 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LY’s teaching into Ng’s teaching. The motivation for making the above modification would be to enable the UE to determine a physical downlink shared channel (PDSCH) for the RMSI based on the PDCCH. (LY, par. 0085)

As per claim 9, Ng discloses “The method of claim 1,” as [see rejection of claim 1.]
Ng does not explicitly disclose “wherein the CORESET is configured by Physical Broadcast Channel (PBCH)”.

However, LY discloses “wherein the CORESET is configured by Physical Broadcast Channel (PBCH)” as [(par. 0103), FIG. 13 is a call flow 1300 for RMSI transmission/monitoring, in accordance with certain aspects of the present disclosure. As shown in FIG. 13, during initial access the UE 1302 may decode PBCH in the SS block, at 1308 to obtain minimum system information (e.g., MIB). Optionally, the PBCH received at 1306 may include a time offset indication of the PDCCH scheduling RMSI in the RMSI coreset/PDCCH monitoring windows.]

Ng et al. (US 2019/0021119 A1) and LY et al. (US 2019/0123992 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LY’s teaching into Ng’s teaching. The motivation for making the above modification would be to enable the UE to determine a physical downlink shared channel (PDSCH) for the RMSI based on the PDCCH. (LY, par. 0085)

As per claims 27-29, as [see rejections of claims 7-9.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463